DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1, 3, 5-16 and 18 are allowed.

The following is an examiner’s statement of reasons for allowance: 

As per claim 1, none of the cited prior art seems to anticipate or be an obvious combination of the claimed limitations, in particular wherein the touch electrode structure further comprises a plurality of first metal leads, electrically connected with the plurality of touch driving electrodes respectively and a plurality of second metal leads, electrically connected with the plurality of touch sensing electrodes respectively, the plurality of touch driving electrodes and the plurality of touch sensing electrodes are arranged in an array on the base substrate to form a plurality of touch electrode columns, in each of the plurality of touch electrodes columns, multiple touch driving electrodes and multiple touch sensing electrodes are alternately arranged, two adjacent ones of the plurality of touch electrodes columns form a touch electrode group, in the touch electrode group, multiple first metal lines electrically connected with the multiple touch driving electrodes are located between the two adjacent ones of the plurality of touch electrodes columns, and two second metal lines electrically connected with the multiple touch sensing electrodes are located at two sides of the touch electrode group.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689.  The examiner can normally be reached on Monday-Friday, from 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694